Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After a container filled with a yellowish-colored liquid was confiscated from petitioner’s cell, petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing alcoholic beverages. He argues that this determination is not supported by substantial evidence. We disagree. The misbehavior report stated that the liquid which was taken from petitioner’s cell was discovered to be homemade alcohol. Petitioner himself admitted to possessing a container filled with fruit and juice which he kept at room temperature. In view of this, we find that substantial evidence supports the administrative determination.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.